Exhibit 10.5

 

LOGO [g657552g94m37.jpg]

OCLARO TECHNOLOGY LIMITED

(the “Company”)

Caswell, Towcester, Northamptonshire, NN12 SEQ

SUMMARY OF TERMS OF EMPLOYMENT

This summary of the terms and conditions of employment is provided for ease of
reference only and has no legal effect. The terms and conditions applicable to
your employment are set out in the attached contract of employment. In the event
that this summary contradicts or differs from the attached contract of
employment, the terms and conditions set out in the contract shall prevail and
take precedence over this summary.

 

EMPLOY EE’S NAME:

  

ADRIAN MELDRUM

ADDRESS:

  

71 Bishops Drive

Wokingham

Berks

RG40 lWA

Summarv of terms and conditions

Commencement date:

   TBA2013 18/11/13

NOTICE PERIOD:

   Three months or statutory minimum whichever is greater, following completion
of the probationary period. JOB TITLE:    EXECUTIVE VICE PRESIDENT WORLDWIDE
SALES REPORTING TO:    CHIEF EXECUTIVE OFFICER PLACE OF WORK:    Caswell, but
please note that the contract includes a mobility clause. HOURS OF WORK:   
VARI-TIME, 37.5 HOURS PER WEEK SALARY:    £170,000 per annum

BONUS

   60% at target with a maximum of 150%. All bonuses are discretionary and
subject to Company targets.

HOLIDAYS:

   25 days per calendar year

SICK PAY:

   This is limited to Statutory Sick Pay only for first three months of
employment (see note). You will subsequently be eligible for Company sick pay,
which includes SSP and varies between 4 weeks to 26 weeks depending on length of
service (with part time staff receiving a pro rata entitlement.)

PENSION:

   The Company will match your contribution plus pay 3% up to a maximum of 9%.

MEDICAL INSURANCE:

   The Company will provide Family cover for you. Cover that includes children
will provide insurance for children up to age 24 regardless of whether they are
in full time education or not.

 

Oclaro CoE Page 1 of 18



--------------------------------------------------------------------------------

MEDICAL CASHPLAN:

   The Company will provide Cashplan Level 1 cover for you.

INCOME PROTECTION:

   40% of your salary will be paid as Company sick pay for 5 years (less Single
Person’s Incapacity Benefit) following 52 weeks continuous sick absence. This is
dependent on acceptance of your application by the scheme provider.

LIFE ASSURANCE

   This scheme provides benefits on death in service of 4 times your basic
annual salary, which is paid in accordance with the rules of the scheme in
force.

AMOUNT OF STOCK

   60,000 subject to the conditions stated in this contract.

OPTION/RSU/RSA:

   60,000 subject to the conditions stated in this contract.

N.B. THERE ARE

 

RESTRICTIONS

 

RELATING TO:

  

a) Your use of Confidential Information.

 

b) Your undertaking other employment, engagements and/or having other business
interests during your employment with the Company.

 

c) You being employed, engaged or interested in a competing business for 6
months following the termination of your employment.

 

d) You soliciting or dealing with clients of the Company in competition with the
Company’s business for 6 months following the termination of your employment.

 

e) You enticing away or employing any employee of the Company for 6 months
following the termination of your employment.

 

f) You enticing away any supplier of the Company or endeavouring to interfere
with the terms of business between the Company and its suppliers for 6 months
following the termination of your employment.

 

g) Your dealing in the shares of the Company.

 

Oclaro CoE Page 2 of 18



--------------------------------------------------------------------------------

CONTRACT OF EMPLOYMENT

This Agreement is dated the * 2013.

BETWEEN:

 

(1) OCLARO TECHNOLOGY LIMITED, a company registered in England and Wales under
company number 02298887 and with its registered office at Caswell, Towcester,
Northamptonshire, NN12 8EQ (the “Company”); and

 

(2) Add name and address of employee*.

 

1. JOB TITLE AND DUTIES

 

1.1. You will be employed as Executive Vice President Worldwide Sales, reporting
to the Chief Executive Officer, or such other person as the Company may from
time to time determine (“your Manager”).

 

1.2. You may however be required to carry out such alternative or additional
duties as the Company may require from time to time and you agree that you may
be seconded to work for one or more Group Companies at any time.

 

1.3. You agree to faithfully and diligently perform your duties to the best of
your ability and use your best endeavours to promote the interests of the
Company and any Group Companies for whom you are required to work.

 

2. OUTSIDE INTERESTS

 

2.1. For the purposes of avoiding a conflict of interests with your duties under
this agreement, you agree that during your employment you will not be employed,
engaged, interested or concerned in any trade, business, firm, company or
organisation without the prior written consent of your Manager. You may,
however, hold (directly or through nominees including your spouse, partner or
minor children) by way of bona fide personal investment up to 3% of the issued
shares, debentures or other securities of any company whose shares are listed on
a recognised investment exchange or dealt in the Alternative Investment Market.

 

2.2. During your employment you will, and will procure that your spouse/partner
and minor children will comply with all applicable rules of law, any recognised
investment exchange regulations or any Company policy, code or regulations in
relation to dealings in shares, debentures or other securities of the Company
and any Group Company or relating to any unpublished price sensitive information
affecting the securities of the Company, any Group Company or any other company.

 

3. FREEDOM TO TAKE UP EMPLOYMENT WITH THE COMPANY

 

     You warrant that any notice period you are required to give or to serve
with a previous employer has expired and that, by entering into this contract or
performing any of your duties for the Company, you will not be in breach of any
other contract, agreement or obligation binding on you.

 

4. PERIOD OF CONTINUOUS EMPLOYMENT

 

     Your employment will commence on (date). No employment with a previous
employer counts as part of your period of continuous employment with the Company

 

Oclaro CoE Page 3 of 18



--------------------------------------------------------------------------------

5. CONDITIONS OF EMPLOYMENT

 

5.1. Your employment with the Company is conditional on:

 

  (a) Receipt by the Company of at least two references in relation to you which
the Company considers satisfactory, one of which must be from your last
employer; and

 

  (b) You producing such documentation as the Company may reasonably require to
establish your right to work lawfully in the United Kingdom.

 

5.2. Should you fail to comply with either of these conditions, any offer of
employment by the Company may be withdrawn without notice and if already
accepted, the Company may terminate your employment (notwithstanding any other
term of this Agreement) without notice or a payment in lieu of notice during the
first month of employment or thereafter by giving you the minimum period of
notice required by statute.

 

6. PROBATIONARY PERIOD

 

6.1. The first six months of your employment will be probationary and your
performance, conduct and suitability for continued employment will be reviewed
throughout this probationary period.

 

6.2. Your employment may be terminated by the Company giving to you not less
than one month’s notice at any time during or at the end of the probationary
period and you agree that any disciplinary or poor performance procedures the
Company may have in force shall not apply to you during your probationary
period.

 

7. TERM

 

     Subject to the remainder of this clause 7, following completion of your
probationary period your employment may be terminated by the Company giving to
you not less than three months’ written notice.

 

7.1. You may terminate your employment at any time by giving to the Company not
less than three months’ notice in writing.

 

7.2. Notwithstanding any other term of this Agreement, the Company may terminate
your employment without notice and without any payment in lieu of notice in the
event that you are guilty of gross misconduct, gross negligence or breach a
fundamental term of this Agreement.

 

7.3. As an alternative to giving you notice in accordance with clause 7.1, the
Company may in its absolute discretion choose to terminate your employment
immediately at any time provided that the Company will make you a payment in
lieu of notice equivalent to your basic salary over any unexpired period of
notice due under clause 7 of this Agreement, subject to deductions for income
tax, employee’s national insurance contributions and other deductions required
by law.

 

7.4. You hereby acknowledge and agree that you shall not be entitled to any
enhanced redundancy payment(s) in the event that the Company terminates your
employment by reason of redundancy at any time, and your entitlement shall be
limited to a statutory redundancy payment calculated in accordance with
Section 162 Employment Rights Act 1996 in this event.

 

Oclaro CoE Page 4 of 18



--------------------------------------------------------------------------------

8. PLACE OF WORK

 

     Your normal place of work will initially be Caswell, Towcester, Northants
NN12 8EQ. You agree that the Company may change your normal place of work,
temporarily or permanently, to anywhere within the United Kingdom, even if this
requires you to relocate your home. The Company will give you at least one
months’ prior notice of any permanent change of location.

 

8.1. If you are required to move your home, the Company will provide you with
reasonable relocation assistance.

 

8.2. You may be required to travel and undertake your duties anywhere in the
world, provided that you shall not be required to work outside the United
Kingdom for periods in excess of one month at a time.

 

9. SALARY

 

9.1. You will be paid a basic salary at a rate of £170,000 (One Hundred and
Seventy Thousand pounds} per annum, subject to deductions for income tax,
employee’s national insurance contributions and any other deductions required or
permitted by law. Your salary will accrue on a day-to-day basis and is paid on
or about 24th day of each month for that complete month. Your salary is paid in
respect of your duties both for the Company and any other Group Company for whom
you are required to work.

 

10. EXPENSES

 

     You will be reimbursed for all expenses reasonably and properly incurred by
you on the business of the Company or the Group provided you comply with any
expenses policy of the Company in force from time to time and you produce to the
Company such receipts, voucher or other evidence of actual payment of the
expenses concerned as the Company may reasonably require from time to time.

 

11. PENSION AND OTHER BENEFITS

 

     Pension. You are eligible to join the Company’s Group Personal Pension Plan
{GPPP}. The Company will contribute to the GPPP, by means of equal monthly
installments, during such periods as you are an active member of the GPPP at a
rate per complete year of membership equivalent to three percent of your base
salary more than the personal pension cont ribution you choose to make to the
GPPP (with contributions for part of a year being reduced on a pro rata basis),
subject at all times to: (a) a maximum employer contribution per year of nine
percent of base salary being payable by the Company; (b) any contribution
limitations prescribed by HM Revenue and Customs from time to time; and (c) the
rules of the GPPP (which you acknowledge may vary from time to time) .
Contribution levels are outlined in the table below.

 

Employee contribution rate

   Employer’s
contribution rate   Combined contribution rate

1%

   4%   5%

2%

   5%   7%

3%

   6%   9%

4%

   7%   11%

5%

   8%   13%

6%

   9%   15%

7% and above

   Remains at 9%   16% and above dependent on employee


contribution

 

Oclaro CoE Page 5 of 18



--------------------------------------------------------------------------------

     The Company reserves the right to withdraw this benefit at any time or to
vary the rules applicable to the scheme or the level of Company contributions to
the scheme.

 

11.1. Private Medical Insurance.

 

     The Company will provide Family cover for you. Cover that includes children
will provide insurance for children up to the age of 24 regardless of whether
they are in full time education or not. The scheme is provided by such a
reputable medical expenses insurance provider as the Company shall determine
from time to time, subject to the Company being able to secure such cover at
rates which it determines reasonable. The Company reserves the right to withdraw
this benefit at any time or to vary the terms or level of cover at any time.
This is a benefit on which you will be liable to pay income tax.

 

11.2. Medical Cashplan.

 

     The Company will provide Cash plan Level 1 cover for you. This cover
includes children to age 18 regardless of whether they are in full time
education or not. The scheme is provided by such a reputable Medical Cashplan
expenses insurance provider as the Company shall determine from time to time,
subject to the Company being able to secure such cover at rates which it
determines to be reasonable. The Company reserves the right to withdraw this
benefit at any time or to vary the terms or level of cover at any time.

 

11.3. Income Protection Insurance.

 

     The Company shall bear the cost of cover for you at rates which are
reasonably acceptable to the Company. The Company will provide cover for you
under its Income Protection Insurance subject to and in accordance with the
rules and terms of such insurance scheme as may be in force from time to time.
If you remain sick for a continuous period of 52 weeks regardless of your length
of service you may be entitled to Income Protection Insurance. On acceptance of
your application, 40% your salary will be paid for up to a maximum of 5 years
(less Single Person’s Incapacity Benefit). The Company reserves the right to
withdraw this benefit at any time or to vary the terms or level of benefits
provided by this cover at any time.

 

11.4. Life Assurance

 

     The Company shall bear the cost of membership of a HMRC approved life
assurance scheme for you, subject to and in accordance with the rules and terms
of such life assurance scheme as may be in force from time to time. This scheme
provides benefits on death in service of 4 times your basic annual salary, which
is paid in accordance with the rules of the scheme in force. The Company
reserves the right to withdraw this benefit at any time or to vary the terms or
level of cover at any time.

 

11.5. Stock Options.

 

     Subject to the formal approval of the Board of Directors of Oclaro, Inc.
{the “Parent”) and to the terms and conditions stated in the 2004 Amended and
Restated Oclaro Stock Incentive Plan and the option agreement or other
documentation governing any grant made to you (together the “Option
Documentation”), the Company shall recommend to the Parent that it grants you an
option over 60,000 shares of common stock of the Parent at an option price of
not less than the fair market price per share of such common stock on the date
of grant {the “Options”). Any Options granted (if any) shall be granted at such
time as the Parent shall determine in its absolute discretion and all Options
shall be exercisable and lapse in accordance with the rules of the Option
Documentation.

 

Oclaro CoE Page 6 of 18



--------------------------------------------------------------------------------

     In no circumstances shall you be entitled upon the termination of your
employment with the Company to any compensation for any loss of any right or
benefit or prospective right or benefit under the Option Documentation or in
respect of any Options, which right or benefit you might have enjoyed if it were
not for the termination of your employment (including, without limitation, the
lapse of the Options (or part thereof held by you) by reason of the termination
of this agreement or your employment (whether or not such termination is lawful)
or your ceasing to be employed by the Company or any Group Company), and
regardless whether such compensation is claimed by way of damages for breach of
contract or otherwise. You hereby waive all and any rights you have or may have
in the future to any compensation or damages in consequence of the termination
of your employment under this agreement or otherwise for any reason whatsoever
(including, without prejudice to the generality of the foregoing, any
termination of this agreement by the Company in breach of contract) insofar as
those rights arise, or may arise, from your ceasing to have rights under, or be
entitled to exercise any Options (or part thereof) under, the Option
Documentation as a result of such termination of your employment or of this
agreement or from the loss or diminution in value of such rights or
entitlements.

 

11.6. Restricted Stock Unit (RSU/RSA Subject to the formal approval of the Board
of Directors of Oclaro, Inc. (the “Parent”) and to the terms and conditions
stated in the 2004 Amended and Restated Oclaro Stock Incentive Plan and the
option agreement or other documentation governing any grant made to you
(together the “Restricted Stock Documentation”) the Company shall recommend to
the Parent that it makes an award of restricted stock to you with regard to
60,000 [shares of common stock of the Parent] [restricted stock units] (the
“Award”). Any Award made (if any) shall be granted at such time as the Parent
shall determine in its absolute discretion and the Award shall vest and be
forfeited in accordance with the rules of the Restricted Stock Documentation.

 

     In no circumstances shall you be entitled upon the termination of your
employment with the Company to any compensation for any loss of any right or
benefit or prospective right or benefit under the Restricted Stock Documentation
or in respect of the Award, which right or benefit you might have enjoyed if it
were not for the termination of your employment (including, without limitation,
the forfeit of the Award (or part thereof held by you) by reason of the
termination of this agreement or your employment (whether or not such
termination is lawful) or your ceasing to be employed by the Company or any
Group Company) and regardless whether such compensation is claimed by way of
damages for breach of contract or otherwise. You hereby waive all and any rights
you have or may have in the future to any compensation or damages in consequence
of the termination of your employment under this agreement or otherwise for any
reason whatsoever {including, without prejudice to the generality of the
foregoing, any termination of this agreement by the Company in breach of
contract) insofar as those rights arise, or may arise, from your ceasing to have
rights under, or be entitled to further vesting of any Award (or part thereof)
under, the Restricted Stock Documentation as a result of such termination of
your employment or of this agreement or from the loss or diminution in value of
such rights or entitlements.

 

12. HOURS OF WORK

 

12.1. Your normal working hours are 37.5 hours per week. You must work between
the hours of 9.30 a .m. to 4.00 p.m. Monday to Friday inclusive provided that
you shall be entitled to take between 30 minutes and 2 hours for lunch each day.
You may vary your start time between 7.30 a.m. and 9.30 a.m. and your finish
time between 4.00 p.m. and 6.00 p.m. each working day provided that you must
work 37.5 hours each week. You may finish early (3.00 p.m.) on a Friday provided
you have worked for 2 hours after lunch and have completed 37.5 hours during the
week. You are required to obtain approval from your manager to agree your
working hours with your manager.

 

Oclaro CoE Page 7 of 18



--------------------------------------------------------------------------------

12.2. You may be required to work overtime as required to meet the needs of the
business. Your full co-operation is expected at these times . You agree that the
limit on average weekly working time set out in Regulation 4(1) of the Working
Time Regulations 1998 will not apply to you, although you may withdraw your
consent on giving the Company three months’ prior written notice.

 

13. HOLIDAYS

 

13.1. The Company’s holiday year runs from 1January to 31 December.

 

13.2. You are entitled to 25 days paid holiday entitlement in addition to
English public holidays or the equivalent pro rata in each holiday year if you
are contracted to work part-time. The holiday entitlement for a part-time
employee will be shown in hours. You are required to save up to four days
holiday each year, or the equivalent in hours if you are a part-time employee,
each year which shall be taken by you on such days that the Company determines a
shutdown period. Adequate notice will be given by the Site Leader prior to any
shutdown, unless you are notified otherwise by the Board in any year. The
Company reserves the right to make changes to the amount of days required for a
shutdown period provided that the Company gives you not less than three months’
notice of such changes.

 

13.3. All holiday must be taken at times authorised by your Manager. You should
submit requests for leave giving twice as much notice as the period of leave for
which you are applying (e.g. if you are applying for one week of leave, you
should apply at least two weeks before the start of the holiday period). For the
avoidance of doubt Regulations 15(1) to 15(4) of the Working Time Regulations
1998 will apply to your employment.

 

13.4. You may not, save with the prior express permission of your Manager in
writing, carry forward any unused part of your holiday entitlement for a given
holiday year into the subsequent holiday year. When permission is granted, the
maximum permitted number of days’ holiday entitlement you may carry forward from
any holiday year is limited to five days. This amount will be pro rata and
expressed in hours for part-time employees dependent on their contractual hours.
This holiday must be taken by the last day in April of the following year.

 

13.5. For the holiday year during which your employment commences or terminates,
your holiday entitlement will be calculated on a pro rata basis according to the
number of weeks of completed service in such year.

 

13.6. On the termination of your employment with the Company, the Company may at
its discretion:

 

   Require you to take, during your notice period, any or all holiday
entitlement which will have accrued to you by the date on which your employment
terminates; or

 

  (a) Pay you in lieu of your accrued but unused holiday entitlement, save that,
if you are dismissed summarily for gross misconduct, the Company shall be under
no obligation to pay you in respect of accrued but untaken holiday entitlement
in excess of any minimum holiday entitlement required by law. All pay in lieu of
holiday entitlement will be subject to deductions for income tax, employee’s
national insurance contributions and other deductions required by law; or

 

  (b) Deduct an amount equal to salary paid to you in respect of holiday taken
by you but not accrued by the date on which your employment terminates from any
salary or payment in lieu of notice due to you or, in the event that this is
insufficient, require you to repay such an amount to the Company.

 

Oclaro CoE Page 8 of 18



--------------------------------------------------------------------------------

14. DEDUCTIONS FROM WAGES

 

     Without prejudice to any other rights open to the Company, you agree that
the Company may deduct from any wages due to you, (including Company sick pay
and any payment in lieu of notice or holiday entitlement) sums representing the
value of any Company property negligently or deliberately lost by you; the cost
of repairing any Company property damaged negligently or deliberately by you;
any other sums owing from you to the Company; where you have been unable to
perform your duties under this Agreement due to an accident caused by a third
party, an amount equal to the amount of any damages you recover from a third
party in respect of that accident capped at an amount equal to the salary and
benefits you have received from the Company in respect of any period of absence
to which the damages relate; any overpayment of salary or expenses or payment
made to you by mistake or through misrepresentation; and any other sums
authorised to be deducted by Section 13 of the Employment Rights Act 1996.

 

15. DATA PROTECTION

 

     In order to keep and maintain any records relating to your employment under
this Agreement, it will be necessary for the Company to record, keep and process
personal data relating to you on computer and in hard copy form. (Examples of
personal data include details of your disciplinary record, any grievances raised
by you and the contents of your personnel file, together with any sensitive
personal data held by the Company such as your religious beliefs, your ethnic or
racial origin and information relating to any physical disability or pregnancy).
Further in order to pay your salary and offer you the other benefits to which
you may be entitled, the Company may also need to obtain from you details of
your bank account and other financial information. To the extent that it is
reasonably necessary in connection with your employment and the Company’s
responsibilities as an employer, this data may be disclosed to others, including
other employees of the Company or any Group Company, the Company’s professional
advisers, the Her Majesty’s Revenue and Customs or other taxation authority, the
police and other regulatory authorities. You hereby consent to the recording,
processing, use and disclosure by the Company of personal data relating to you
as set out above, including the recording, processing, use and disclosure of
your sensitive personal data to the extent required by reason of your employment
or by law and the transmission of such data within or outside the European
Union.

 

16. SICKNESS OR INJURY

 

16.1. Your sick absence entitlement includes any right to Statutory Sick Pay for
any period of sick absence in line with the prevailing rules of the Statutory
Sick Pay scheme and consists of (see note):

 

Year

   Length of service    Maximum entitlement in
weeks    Level of sick pay 1    0 > 3 months    0    SSP only 1    3>12 months
   4    Full pay (including SSP) 2    12 > 24 months    8    Full pay (including
SSP) 3    24 > 36 months    16    Full pay (including SSP) 4    36 > 48 months
   20    Full pay (including SSP) 5& above    48 months & above    26    Full
pay (including SSP)

 

     Your entitlement to Company paid sick absence will be based on a rolling
twelve month period. This will not affect your right to Statutory Sick Pay for
any period of sick absence in line with the prevailing rules of the Statutory
Sick Pay scheme. If you remain sick for a continuous period of 52 weeks
regardless of your length of service-you may be entitled to receive benefits
under the Company’s Income Protection Insurance. On acceptance of your
application,40% your salary will be paid for 5 years (less Single Person’s
Incapacity Benefit) unless during that period you became fit to return to work,
subject to the insurer accepting liability for your claim.

 

Oclaro CoE Page 9 of 18



--------------------------------------------------------------------------------

16.2. If you are absent from work due to sickness, injury or accident you must
notify your line manager (or their deputy) as soon as possible and in any event
within 30 minutes of your normal start time on the first working day of absence.
You will contact your manager (or their deputy) in person unless you are unable
to use the phone. You should not text unless this is a supplementary message.

 

16.3. If you are absent from work for less than 7 days you must complete a Back
to Work Form setting out the nature of your illness or incapacity and the date
the sickness ended on your return to work. If your absence continues for more
than 7 days you will, on the eighth day of such absence, submit a Fitness To
Work Statement from your doctor to your line manager (or their deputy) and
continue to submit promptly any additional Statements from your doctor covering
any further period of absence.

 

16.4. Failure to comply with the certification requirements set out above may
result in you forfeiting your entitlement to be paid during periods of absence
and you may also subject to disciplinary action. Provided you comply with the
notification and certification procedure set out above, during such absence the
Company will pay your normal basic salary for the number of weeks specified in
16.1 of this contract, dependent on your length of service at the time of your
sick absence. Thereafter, any Company sick pay is entirely at the discretion of
the Company, provided that you shall be entitled to Statutory Sick Pay in
accordance with the rules of the Statutory Sick Pay scheme, subject to the
Company’s right to terminate your employment under this Agreement.

 

16.5. Any Company sick pay shall include any Statutory Sick Pay payable to you
under the prevailing rules of the Statutory Sick Pay scheme. The Company may
deduct from Company sick pay an amount or amounts equal to any state benefit to
which you are entitled.

 

16.6. The Company reserves the right to require you to undergo a medical
examination by the Company’s doctor or an independent medical practitioner at
any time during a period of absence. You agree that the doctor or independent
medical practitioner may disclose to the Company the results of the examination
and discuss with the Company and its professional advisers any matters arising
from the examination as might impair you from properly discharging your duties.
The Company may also require you to also authorise your own doctor to provide
the Company’s doctor and/or independent medical practitioner with any relevant
extracts from your medical notes subject to your rights under the Access to
Medical Reports Act 1988.

 

17. CONFIDENTIALITY

 

17.1 During the course of your employment you will have access to and become
aware of information which is confidential to the Company. You undertake that
you will not, save in the proper performance of your duties for the Company,
disclose to any person, firm, company or organisation or use (whether for your
own benefit or for the benefit of any person, firm, company or organisation) any
of the trade secrets or other confidential information of or relating to (a) the
Company; (b) any Group Company; (c) any client or customer of the Company;
(d) any person, firm, company or organisation with whom or which the Company is
involved in any kind of business venture or partnership; or (e) any other third
party to which the Company or any Group Company owes a duty or confidentiality.
Further, you agree to use your best endeavours to prevent the unauthorised
publication or disclosure of any such trade secrets or confidential information.

 

Oclaro CoE Page 10 of 18



--------------------------------------------------------------------------------

     The restriction stated in clause 17.1 above shall apply during, and after
the termination of, your employment, but shall cease to apply to information
which:

 

  (a) must be disclosed by law or pursuant to an order of any court or tribunal
of competent jurisdiction:

 

  (b) any information that you can demonstrate to the reasonable satisfaction of
the Company came into your knowledge via a third party unrelated to the Company
or any Group Company who did not owe any duty of confidentiality to the Company
or relevant Group Company with regard to the applicable information;

 

  (c) becomes available to the public generally (other than by reason of your
breaching this clause).

 

  (d) Nothing in this clause will prevent you making a “protected disclosure”
within the meaning of Sections 43A-L of the Employment Rights Act 1996, provided
that you have first followed and exhausted any reasonable Company procedure in
relation to the reporting of any alleged wrongdoing or wrongful conduct on the
part of the Company or any Group Company or any of its/their officers,
directors, employees or advisers.

 

17.2. For the purposes of this Agreement confidential information shall include,
but shall not be limited to:-

 

  (a) Corporate and marketing strategy and plans and business development plans;

 

  (b) Budgets, management accounts, bank account details and other confidential
financial data;

 

  (c) Business sales and marketing methods;

 

  (d) Details, designs, know-how, technical data, techniques, processes and
specifications of or relating to any products and services being sold, provided,
manufactured, distributed, researched or developed, including all research and
development reports and data and details of intellectual property solutions or
rights relating to products or services;

 

  (e) Methods, procedures and information relating to the operation of its
business, including details of salaries, bonuses, commissions and other
employment terms applicable;

 

  (f) The names, addresses and contact details of any Customers or Prospective
Customers, including customer lists in whatever medium this information is
stored and details in relation to the requirements of those Customers or the
potential requirements of Prospective Customers for any products or services,
without prejudice to the generality of the foregoing, information provided by
visitors to and users of any of its web sites,

 

  (g) The terms of business with its advertisers, customers and suppliers,
including any pricing policy adopted and the terms of any partnership, joint
venture or other form of commercial co-operation or agreement entered into with
any third party;

 

  (h) Software and technical information necessary for the development,
maintenance or operation of any of any website and the source and object code of
each website; and

 

  (i) Any other information in respect of which it is bound by an obligation of
confidence owed to a third party.

 

17.3. Your undertaking to the Company in clause 18.1 is given to the Company for
itself and as trustee for each Group Company.

 

18. DELIVERY/RETURN OF THE COMPANY’S PROPERTY

 

18.1. You may not save in the proper performance of your duties or with the
Company’s permission, remove any property belonging to the Company or any Group
Company, or relating to the affairs of the Company or any Group Company, from
the Company’s or any Group Company’s premises, or make any copies of documents
or records relating to the Company’s or any Group Company’s affairs.

 

Oclaro CoE Page 11 of 18



--------------------------------------------------------------------------------

18.2. Upon the Company’s request at any time, and in any event on the
termination of your employment, you will immediately deliver up to the Company
or its authorised representative, any plans, keys, mobile telephone, security
passes, credit cards, customer lists, price lists, equipment, documents,
records, papers, computer disks, tapes or other computer hardware or software
(together with all copies of the same), and all property of whatever nature in
your possession or control which belongs to the Company or any Group Company or
relates to its or their business affairs. You will at the Company’s request
furnish the Company with a written statement confirming that you have complied
with this obligation.

 

18.3. If, on the termination of your employment, you have any information
relating to the Company or any Group Company or work you have carried out for
the Company or any Group Company which is stored on a device (which for the
purpose of this agreement includes any personal computer, laptop computer,
web-server, personal digital assistant, mobile telephone, memory, disk or any
other storage medium) which device does not belong to the Company, you agree to
disclose this fact to the Company prior to or immediately upon the termination
of your employment and you agree to provide the Company with immediate access to
the relevant device so that the Company may download the information and/or
supervise its deletion from the device concerned.

 

19. COPYRIGHT AND DESIGN RIGHTS

 

19.1. You acknowledge and agree that the provisions of this clause 19 apply in
respect of any designs, databases, improvements, data, modifications, documents,
software, processes, techniques or other things or works (“Works”) in which any
Intellectual Property may subsist that you have made or originated either by
yourself or jointly with other people during your employment with the Company or
any Group Company including prior to the date of this agreement (but only to the
extent that any such Intellectual Property has not already vested in any Group
Company), as well as any such works which you may so make or originate after the
date of this agreement (all such Works being “Relevant Works”).

 

19.2. You will promptly disclose to your line manager all Relevant Works.

 

19.3. Any Work which has been or may be created by you in the normal course of
your employment in the course of carrying out duties specifically assigned to
you or which is capable of being used or exploited by the Company or any Group
Company in its business operations, shall be the property of the Company whether
or not the Work was made at the direction of the Company, or was intended for
the Company and the Intellectual Property in and in relation to it shall belong
absolutely to the Company throughout all jurisdictions and in all parts of the
world, together with all rights of registration, extensions and renewal (where
relevant).

 

19.4. To the extent that such Intellectual Property is not otherwise vested in
the Company, you hereby assign, and agree to assign, the same to the Company,
together with all past and future rights of action relating thereto.

 

19.5. In relation to any Work that may be created by you in the future (but
while you remain employed by the Company), whether in the normal course of your
employment, in the course of carrying out duties specifically assigned to you or
which is capable of being used or exploited by the Company or any Group Company
in its business operations, you hereby assign, by way of present assignment of
future rights to the extent permissible by law, the Intellectual Property in the
same to the Company, with the intention that such Intellectual Property should
immediately (upon arising vest in the Company.

 

Oclaro CoE Page 12 of 18



--------------------------------------------------------------------------------

19.6. You recognise and accept that the Company may edit, copy, add to, take
from, adapt, alter and translate any Works in exercising the rights assigned
under this clause 19.

 

19.7. To the fullest extent permitted by law, you irrevocably and
unconditionally waive any provision of law known as “moral rights” including any
moral rights you may otherwise have under sections 77 to 85 inclusive of the
Copyright Designs and Patents Act 1988 in relation to all Relevant Works. You
give this waiver in favour of the Company and each Group Company, and all
successors in title to and licensees of any Intellectual Property in such works
(whether existing or future).

 

19.8. You agree that you will at the Company’s request and expense, execute such
further documents or deeds and do all things necessary or reasonably requested
to vest Intellectual Property in the Company pursuant to, and/or to confirm and
substantiate the rights of the Company under and/or allow Company to enjoy the
benefit of, this clause 19 and/or clause 20 both before and after the
termination of this agreement for any reason.

 

19.9. You agree that you will not at any time make use of, disclose or exploit
any property, trademarks, service marks, documents, materials or information in
which the Company or any Group Company owns (wholly or partially) any
Intellectual Property for any purpose which has not been authorised by the
Company.

 

19.10. This clause 19 is subject to clause 20 with respect to Inventions and
Intellectual Property in inventions.

 

20. INVENTIONS

 

20.1. You acknowledge and agree that the provisions of this clause 20 apply in
respect of any invent ion made or discovered or to be made or discovered by you
(whether alone or jointly with others) from time to time during the course of
your employment with the Company and any Group Company whether before or after
the date of this agreement.

 

20.2 It has been and it shall be part of your normal duties at all times to
consider in what manner and by what new methods or devices, products, services,
processes, equipment or systems of the Company and each Group Company might be
improved and to further the intellectual property interests of the Company. You
and the Company agree that, because of the nature of your duties and the
particular responsibilities arising from your duties, you have had and continue
to have a special ob ligation to further the interests of the Company.

 

20.3. You hereby acknowledge and agree that the sole ownership of any invention
made or discovered or to be made or discovered by you (whether alone or jointly
with others) from time to time in the course of undertaking your normal duties
for the Company or any Group Company under this agreement or in the course of
carrying out duties assigned to you by the Company or any Group Company under
this agreement, whether in each case before or after the date of this agreement
(“Company Inventions”), and all patents and other Intellectual Property there in
shall (subject to any contrary provisions of the Patents Act 1977 the Copyright
Designs and Patents Act 1988 or any other applicable laws and to any rights of a
joint inventor thereof) belong free of charge and exclusively to the Company or
as it may direct.

 

20.4. You shall promptly give to your line manager full details of all
inventions made or discovered by you from time to time during your employment
with the Company or any Group Company, whether before or after the date of this
agreement.

 

Oclaro CoE Page 13 of 18



--------------------------------------------------------------------------------

20.5. All Intellectual Property in all Company Inventions shall be and remain
the property of the Company and the provisions of clause 19 above shall apply in
relation to the same.

 

20.6. You agree that you shall, at any time during your employment or
thereafter, at the Company’s expense, do all such acts and things and execute
such documents (including without limitation making application for letters
patent) as the Company may reasonably request in order to vest effectually all
Company Inventions, to the extent that the same is the property of the Company
or any other Group Company, and any protection as to ownership or use (in any
part of the world) of the same, in the Company or any Group Company, or as the
Company may direct, and you hereby irrevocably appoint the Company for these
purposes to be your attorney in your name and on your behalf to execute and do
such acts and things and execute any such documents as set out above.

 

20.7. You agree that you will not knowingly do or omit to do anything which will
or may have the result of imperiling any such protection aforesaid or any
application for such protection.

 

20.8. You agree that you will not at any time make use of, disclose or exploit
any Company Invention belonging wholly or partially to the Company or any Group
Company for any purpose which has not been authorised by the Company.

 

20.9. Each of the provisions in this clause 20 is distinct and severable from
the others and if at any time one or more of such provisions is or becomes
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions of the clause will not in any way be affected or
impaired.

 

21. GARDEN LEAVE

 

21.I. The Company shall be under no obligation to provide you with work during
any period of notice to terminate your employment (or any part thereof), whether
given by the Company or by you. During such period the Company may require you:
(a) to carry out different duties from your normal duties, whether or not this
occasions a loss of status;(b) to cease carrying out your duties altogether;(c)
not to attend work and may exclude you from any premises of the Company or any
Group Company; and/or (d) not to have any business dealings or contact with the
Company’s employees, suppliers , advertisers, customers, Prospective Customers
and agents. You will continue to receive your salary and all contractual
benefits save: (i) where any term of this agreement or any other contract,
agreement or plan to which you are a party, or in which you participate, states
otherwise; (ii) that any bonus otherwise due to you shall be reduced on a
pro-rata basis to take into account any part of the notice period during which
you are on placed on garden leave and suspended from undertaking any duties for
the Company; and (iii) that the Company shall have no obligation to compensate
you for any commissions you fail to earn as a result of not actively pursuing
your duties for the Company during any part of the notice period during which
you are on garden leave and suspended from undertaking any duties for the
Company. During such period of notice, you may not be engaged or employed by or
take up any office in any other company, firm, business or organisation or trade
on your own account or enter into any partnership without the prior written
permission of the Board.

 

22. SUSPENSION

 

     The Company may at any time suspend you on full pay pending the outcome of
a disciplinary investigation or for health reasons. Whilst you are suspended,
the Company may impose the same conditions as apply to garden leave under clause
21 above.

 

Oclaro CoE Page 14 of 18



--------------------------------------------------------------------------------

23. RESTRICTIONS AFTER TERMINATION OF EMPLOYMENT

 

23.1. You agree that you will not, without the prior written permission of the
Board during the period of 6 months immediately following the termination of
your employment ({less any period you spend on garden leave pursuant to clause
21), whether on your own behalf or on behalf of any individual, company, firm,
business or other organisation, directly or indirectly:

 

  (a) in connection with the carrying on of any business which competes with any
business of the Company or any Group Company with which business you were
involved in the period of 12 months prior to the termination of your employment,
solicit or entice away from the Company or any Group Company the business or
custom of any customer or Prospective Customer with whom you had business
dealings on behalf of the Company or any Group Company in the course of the
period of 12 months prior to the termination of your employment or about which
customer or Prospective Customer you are privy to confidential information at
the date your employment terminates; or

 

  (b) in connection with the carrying on of any business which competes with any
business of the Company or any Group Company with which business you were
involved in the period of 12 months prior to the termination of your employment,
have business dealings or contract with any Customer or Prospective Customer of
the Company or any Group Company with which Customer or Prospective Customer you
had business dealings on behalf of the Company or any Group Company in the
course of the period of 12 months prior to the termination of your employment or
about which Customer or Prospective Customer you are privy to confidential
information at the date your employment terminates; or.

 

  (c) seek to entice away from the Company or any Group Company any person
employed or engaged by the Company or any Group Company as or carrying out the
functions of a director, vice president, manager or any other person acting in a
sales, research and development or technical capacity at the date your
employment terminates with whom you had material contact in the period of 12
months prior to the termination of your employment with the Company provided
that this restriction shall apply regardless of whether the solicitation
involves a breach of contract on the part of the director or employee concerned;
or

 

  (d) employ or engage or offer to employ or engage any person employed or
engaged by the Company any Group Company as or carrying out the functions of a
Director, Vice President, Manager or any other person acting in a sales,
research and development or technical capacity at the date your employment
terminates with whom you had dealings in the last 12 months of your employment
with the Company provided that this restriction shall apply regardless of
whether the employment involves a breach of contract on the part of the Director
or employee concerned; or

 

  (e) endeavour to entice away from the Company or in any way seek to affect the
terms of business on which the Company deals with any person, firm, company or
organisation whom or which supplied goods or services to the Company during the
period of 12 months prior to the termination of your employment.

 

23.2. You agree that you will not, without the prior written permission of the
Board, for a period of 6 months following the termination of your employment
with the Company (less any period you spend on garden leave pursuant to clause
21), be engaged or employed in the Restricted Area by or otherwise involved or
interested in any company, firm, organisation or business which competes in the
Restricted Area with any business of the Company or any Group Company with which
business you are involved in the last 12 months of your employment under this
Agreement.

 

23.3. Each of the sub-clauses contained in clause 23 constitutes an entirely
separate and independent covenant. If any restriction is held to be invalid or
unenforceable by a court of competent jurisdiction, it is intended and
understood by the parties that such invalidity or unenforceability will not
affect the remaining restrictions or the validity of the rest of the Agreement
and that if any such restriction would be valid if some part thereof were
deleted, such restrictions shall apply with such modification as may be
necessary to make them effective.

 

Oclaro CoE Page 15 of 18



--------------------------------------------------------------------------------

23.4. You agree that if you receive an offer of employment, consultancy,
directorship or other office or partnership during the continuance in force of
any of the above, you will prior to acceptance of an offer, provide the party
making the offer with copies of this clause and details of your notice period,
the restrictions on your use and disclosure of confidential information and the
clauses dealing with copyright and inventions. Further, within 48 hours of
receiving the aforementioned offer you will notify the Company of the identity
of the party making the offer and the terms of the offer.

 

23.5. You acknowledge that:-

 

  (a) Each of the restrictions in clause 23 goes no further than is necessary to
protect the legitimate business interests of the Company and any Group Company;
and

 

  (b) The Company is entering into this Agreement not only for itself but as
trustee for each Group Company and with the intention that the Company and/or
any Group Company will be entitled to seek the protection of and enforce each of
its restrictions directly against you. If requested to do so by the Company
however, you will at any time enter into like restrictions as those contained in
this clause 24 (mutatis mutandis) with any other Group Company.

 

23.6. Nothing in this clause 23 shall prohibit you from holding the investments
and interests set out in clause 2.1 above.

 

23.7. Following the date your employment terminates, you will not:

 

  (a) represent yourself as being in any way connected with the business of the
Company or any Group Company (except to the extent agreed by such Company):

 

  (b) represent, promote or advertise or refer to your previous connection with
the Company or any Group Company in such a way as to utilise any of their
goodwill

 

  (c) carry on, cause or permit to be carried on any business under or using any
name, trade mark, service mark, style, logo, get-up or image which is or has
been used by the Company or any Group Company, or which in the reasonable
opinion of the Board, is calculated to cause confusion with such a name, trade
mark, service mark, style, logo, get-up or image or infer a connection with the
Company or any Group Company.

 

24. DISCIPLINARY AND GRIEVANCE PROCEDURES

 

     A copy of the Company’s disciplinary and grievance procedures are available
from Human Resources. These policies do not form part of your contract of
employment and may be varied by the Company at any time.

 

25. COLLECTIVE AGREEMENTS

 

     There are no Collective Agreements which directly affect your terms and
conditions of employment.

 

26. SECURITY

 

26.1. All communications, whether by telephone, email, fax, or any other means,
which are transmitted, undertaken or received using Company property or on
Company premises will be treated by the Company as work related and are subject
to interception, recording and monitoring without further notice. You should not
regard any such communications as private.

 

26.2. Interception, recording and monitoring of communications is intended to
protect the Company’s business interests, for example, but without limitation,
for the purposes of quality control, security of communication and IT systems,
record-keeping and evidential requirements, detection and prevention of criminal
activity or misconduct and to assist the Company to comply with relevant legal
requirements. Such interception, recording and monitoring will not be undertaken
for prurient interest.

 

Oclaro CoE Page 16 of 18



--------------------------------------------------------------------------------

26.3. Intercepted communications may be used as evidence in disciplinary or
legal proceedings, including in any such action against you.

 

26.4. By transmitting, undertaking or receiving communication using Company
property or on Company premises you consent to the above terms.

 

27. ENTIRE AGREEMENT

 

27.1. This Agreement sets out the entire agreement between the Company and you
at the date of this Agreement in relation to your terms and conditions of
employment and is in substitution for and supersedes any previous contract of
employment between the Company and you, which shall be deemed to have been
terminated by mutual consent and without giving rise to claims against the
Company. You represent and warrant that you are not entering into this Agreement
in reliance on any representation not expressly set out herein.

 

27.2. The termination of this Agreement howsoever arising shall not affect any
of the provisions of this Agreement which are expressed to operate or have
effect or are capable of operation or effect after such termination.

 

28. NOTICES

 

     Any notice you are required to give under this Agreement should be given by
you to your Manager. Any notice the Company is required to give you should be
handed to you or delivered or posted by special delivery post to your last
notified address. These notices will be deemed to have been given on receipt if
handed to you or your Manager, when delivered if delivered or posted to your
last notified address.

 

29. THIRD PARTIES

 

     This Agreement constitutes an agreement solely between the Company and you
and, save where otherwise provided, nothing in this contract confers or purports
to confer on a third party any benefit or any right to enforce a term of this
contract for the purposes of the Contracts (Rights of Third Parties) Act 1999.

 

30. INTERPRETATION

 

     Any reference in this Agreement to:-

 

30.1. Any Act or delegated legislation includes any statutory modification or
re-enactment of it or the provision referred to;

 

30.2. “Board” shall mean the Board of Directors of the Company from time to time
or any person or any committee of the Board duly appointed by it;

 

30.3. “Group Company” means a company which from time to time is a subsidiary or
a holding company of the Company or a subsidiary of such holding company (where
the terms “subsidiary” and “holding company” have the meanings attributed to
them by section 1159 of the Companies Act 2006);

 

30.4. “include” and “including” and “in particular” shall be construed as being
by way of illustration only and shall not limit the generality of the preceding
words;

 

30.5. “Intellectual Property” means rights in designs, copyrights and related
rights, patents, rights in confidential information (including know-how), trade
mark rights and database rights, in each case whether or not registered or
registrable and including applications (and rights to apply) for registration,
and all rights and forms of protection of a similar nature or having equivalent
effect subsisting from time to time in any jurisdiction worldwide;

 

Oclaro CoE Page 17 of 18



--------------------------------------------------------------------------------

30.6. “Prospective Customer” means any person with whom the Company (or any
Group Company) is in negotiations or is tendering for the supply of its goods
and services; and

 

30.7. “Restricted Area” means England and such other countries within which, on
the date your employment terminates, the Company or any Group Company operates
the business within which you were employed by the Company during the last 12
months of your employment with the Company and in relation to which country,
during the last 12 months of your employment, you:

 

  (a) undertook material duties for the Company or any Group Company in relation
to any part of the Business being operated in that country; or

 

  (b) had a material degree of management responsibility for a material part of
the Business being operated in that country; or

 

  (c) were privy to confidential information relating to the Business .

 

31. GOVERNING LAW

 

     Your terms of employment with the Company are governed by English law and
the parties submit to the exclusive jurisdiction of the English Courts. The
Company may however enforce the Agreement in any other courts of competent
jurisdiction.

IN WITNESS WHEREOF this agreement has been executed by an authorised employee of
the Company, and executed and delivered as a deed by you, on the date stated on
the first page of this agreement.

 

EXECUTED by Oclaro Technology Limited:    /s/ ELAINE BARNDEN    Elaine Barnden,
Senior HR Director EMEA EXECUTED and DELIVERED as a DEED    By Adrian Meldrum:
   /s/ ADRIAN MELDRUM

 

in the presence of:-

   Signature of witness    /s/ STEPHEN SHAW Name of witness    Stephen Shaw
Address of witness   

79 Bishops Drive

Wokingham

RG40 lWA

Occupation of witness    IT Consultant

 

Oclaro CoE Page 18 of 18